          Case 7:19-cv-08403-VB Document 14 Filed 10/15/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JONATHAN KUHL,                                                 NOTICE OF APPEARANCE

                                    Plaintiff,
                                                                 CASE NO. 19-CV-8403-VB
           -against-

U.S. BANK TRUST NATIONAL ASSOCIATION,
NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY
AS OWNER TRUSTEE FOR LEGACY MORTGAGE
ASSET TRUST 2018GS-1; MTGLQ INVESTORS, LP;
and RUSHMORE LOAN MANAGEMENT SERVICES
LLC,

                                     Defendants.


TO:    The Clerk of the Court and all Parties of Record

       PLEASE TAKE NOTICE that Érina Fitzgerald, Esq., an attorney at Knuckles,

Komosinski & Manfro, LLP, being duly admitted or otherwise authorized to practice in this Court,

hereby appears in this proceeding as counsel for Defendant, Rushmore Loan Management Services

LLC.

       Please forward all notices and communications to the undersigned.

Dated: Fishkill, New York
       October 15, 2019
                                            K NUCKLES , K OMOSINSKI & M ANFRO , LLP
                                            Attorneys for Rushmore Loan Management
                                            Services LLC

                                             /s/ Érina Fitzgerald             .
                                            ÉRINA FITZGERALD, ESQ.
                                            565 Taxter Road, Suite 590
                                            Elmsford, New York 10523
                                            (914) 345-3020
                                            ef@kkmllp.com
